Putnam Investments One Post Office Square Boston, MA 02109 January 4, 2013 Securities and Exchange Commission treet NE Washington, DC 20549 Re: Putnam Global Health Care Fund (Reg. Nos. (2-75863) (811-03386)); Putnam Global Natural Resources Fund (Reg. Nos. (2-67827) (811-03061)); Putnam Global Utilities Fund (Reg. Nos. (33-37011) (811-05989) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the above listed Funds hereby certify that the forms of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 34 for Putnam Global Health Care Fund; Post-Effective Amendment No. 37 for Putnam Global Natural Resources Fund ; and Post-Effective Amendment No. 26 for Putnam Global Utilities Fund, to each Fund’s Registration Statements on Form N-1A (the “Amendments”) would not have differed from that contained in the Amendments, which are the most recent amendments to such Registration Statements and was filed electronically on December 28, 2012 Comments or questions concerning this certificate may be directed to Jesse D. Ritter at 1-800-225-2465, ext. 17006. Very truly yours, Putnam Global Health Care Fund Putnam Global Natural Resources Fund Putnam Global Utilities Fund /s/ Jonathan S. Horwitz By: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq. Ropes & Gray LLP
